The Court.
After due consideration of this cause in bank, we are satisfied with the conclusion reached and the opinion rendered when it was in Department; and, for the reasons given in said opinion, the judgment awarding the defendant the possession of the animals mentioned in the fifth finding is reversed, with directions to the superior court to enter judgment upon the findings in favor of the plaintiff for the possession of said animals, or for the value thereof, as found by the court, in case a delivery thereof to the plaintiff cannot be had.